Citation Nr: 0802533	
Decision Date: 01/23/08    Archive Date: 01/30/08	

DOCKET NO.  03-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to service connection for peripheral 
neuropathy of the left leg, claimed as secondary to an 
inservice low back injury.

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of fracture of the right second toe.

3.  Entitlement to an increased (compensable) evaluation for 
the residuals of fracture of the left fifth toe.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April and May 2002 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

This case was previously before the Board in March 2007, at 
which time the Board found that new and material evidence 
had, in fact, been submitted sufficient to reopen the 
veteran's previously denied claim for service connection for 
a low back disorder.  At that same time, the Board remanded 
for additional development the issue of entitlement to 
service connection for a low back disability on a de novo 
basis, as well as the issues of increased evaluations for the 
service-connected residuals of fracture of the right second 
and left fifth toes.  The issue of entitlement to service 
connection for peripheral neuropathy of the left leg was 
deferred pending the outcome of the low back disability 
claim.

Since the time of the Board's March 2007 decision, the RO, in 
a rating decision of July 2007, granted service connection 
for degenerative joint disease of the lumbar spine.  
Accordingly, the issue of entitlement to service connection 
for a chronic low back disability is no longer before the 
Board.  The remaining issues remain on appeal before the 
Board.

Finally, the appeal regarding the issue of an increased 
evaluation for the service-connected residuals of fracture of 
the left fifth toe is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  Peripheral neuropathy of the left leg is not shown to 
have been present in service or at any time thereafter.

2.  The service-connected residuals of fracture of the right 
second toe are presently characterized by subjective 
complaints of pain, but with no evidence of arthritis, or any 
swelling, tenderness, instability, or weakness, or objective 
evidence of painful motion.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left leg was not incurred in 
or aggravated by active military service, nor is it any way 
proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for an increased (compensable) evaluation 
for the service-connected residuals of fracture of the right 
second toe have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.71a, and Part 4, 
Diagnostic Code 5284 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes:  
his multiple contentions, including those raised during the 
course of an RO hearing in August 2003; service medical 
records; VA and private treatment records; and both VA and 
private examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claims, and what the evidence in the claims 
folder shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The veteran in this case seeks service connection for 
peripheral neuropathy of the left leg.  In pertinent part, it 
is contended that the veteran's peripheral neuropathy of the 
left leg is in some way proximately due to or the result of 
his (now service-connected) low back disability.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised § 3.310(b) [the existing 
provision at 38 C.F.R. § 3.310(b) was moved to subsection 
(c)], the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching the determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by the service-connected condition), in 
comparison to the medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  These findings as to baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. § Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of 
peripheral neuropathy of the veteran's left lower extremity.  
As of the time of a service separation examination in October 
1974, the veteran's left lower extremity was entirely within 
normal limits, and no pertinent diagnosis was noted.

Significantly, at the time of a VA general medical 
examination in January 1975, and on subsequent VA orthopedic 
examinations in March 2002 and February 2005, respectively, 
there was no evidence whatsoever of peripheral neuropathy of 
the veteran's left leg.  Moreover, at the time of a VA fee-
basis medical examination in September 2006, both motor and 
sensory functions of the veteran's lower extremities were 
within lower limits.  In point of fact, according to the 
examiner, the veteran's lower extremity reflexes and the 
remainder of his neurological examination were entirely 
within normal limits.  

The Board notes that, as of the time of a recent VA 
compensation and pension examination in April 2007, there was 
no evidence of any abnormal sensation of the veteran's left 
lower extremity.  As a matter of fact, it is yet to be 
demonstrated that, at any time, either in service, or 
thereafter, the veteran has experienced peripheral neuropathy 
of his left leg.  Under the circumstances, and absent 
documented clinical evidence of a chronic disability, the 
veteran's claim for service connection for peripheral 
neuropathy of the left leg must be denied.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Increased Evaluation

Turning to the issue of an increased evaluation for the 
service-connected residuals of fracture of the right second 
toe, the Board notes that disability evaluations, in general, 
are intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § Part 4 (2007).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  While the Board must 
consider the veteran's medical history as required by various 
provisions under 38 C.F.R. § Part 4, including § 4.2 [(see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
all or part of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).

In the present case, at the time of the aforementioned VA 
orthopedic examination in March 2002, an examination of the 
veteran's right foot showed normal appearing toes.  There 
was, however, some apparent range of motion loss in the 
metatarsophalangeal joints of the veteran's right foot.  
Radiographic studies of the veteran's right foot showed 
evidence of a slight deformity of the distal head of the 
proximal phalanx of the second toe, consistent with a history 
of old fracture which was well-healed.  However, there was no 
evidence of any associated interphalangeal joint arthritis.

At the time of a subsequent VA medical examination in 
February 2005, the veteran complained of pain in his right 
foot.  On physical examination, the veteran was observed to 
slightly favor his right lower extremity, and walked with his 
feet everted.  When questioned regarding pain on palpation of 
his right second toe, the veteran replied that it was "not 
too bad."  Further examination of the veteran's right foot 
revealed that the right second toe was deviated laterally 
four degrees.  However, there was no evidence of any calor, 
rubor, or effusion of the veteran's right second toe.  

On subsequent VA fee-basis examination in September 2006, the 
veteran once again complained of pain in his right foot.  
Examination of the veteran's right foot revealed evidence of 
painful motion, though with no evidence of pes planus, pes 
cavus, hallux valgus, or hallux rigidus, and no evidence of 
any limitation on standing or walking.  No diagnosis was 
rendered, because, in the opinion of the examiner, the 
residuals of the veteran's right second toe fracture had 
"resolved."

As of the time of a recent VA compensation and pension 
examination in April 2007, which examination involved a full 
review of the veteran's medical records and claims folder, 
the veteran's right foot showed no objective evidence of any 
painful motion, swelling, tenderness, instability, or 
weakness.  Nor was there objective evidence of abnormal 
weightbearing, or any malunion or nonunion of the tarsal or 
metatarsal bones.  

The Board observes that, pursuant to applicable law and 
regulation, a 10 percent evaluation is warranted where there 
is X-ray evidence of (arthritic) involvement of two or more 
major joints, or two or more minor joint groups, with the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities being included in said minor joint groups.  See 
38 C.F.R. §§ 4.45, 4.71a, and Part 4, Code 5003 (2007).  
However, while at the time of the aforementioned VA 
examination in September 2006, there were present certain 
"mild degenerative changes" of the veteran's right foot, all 
other examinations, including the most recent VA examination 
of April 2007, have shown no such evidence of arthritis.  An 
increased rating therefore is not warranted.

A compensable evaluation may alternatively be warranted where 
there is evidence of moderate foot injury, under the 
provisions of 38 C.F.R. § 4.71a and Part 4, Code 5284 (2007).  
However, in the case at hand, it is clear that the veteran's 
service-connected fracture of the right second toe shows no 
such moderate residuals.  Rather, based upon findings on 
multiple VA examinations, the veteran's right second toe 
symptomatology would most appropriately be described as 
"mild" at best.  See 38 C.F.R. § 4.31 (2007).  As noted 
above, following a VA medical examination in September 2006, 
no diagnosis was offered for the veteran's residuals of 
fracture of the right second toe, inasmuch as, in the opinion 
of the examiner, the condition had "resolved."  The evidence 
weighs against the claim in this regard as well. 

Based on the aforementioned, the Board is compelled to 
conclude that the noncompensable evaluation currently in 
effect for the veteran's service-connected residuals of 
fracture of the right second toe is appropriate, and that an 
increased rating is not warranted.  Moreover, based on a 
review of the entire evidence of record, the Board is of the 
opinion that, throughout the entire time period his claim for 
increase has been pending, the veteran's right second toe 
disability has not, in fact, undergone varying and distinct 
levels of severity.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  Accordingly, the veteran's claim 
for increase must be denied.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the veteran about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence that VA 
will seek to provide; (3) inform the veteran about the 
information and evidence the veteran is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession which pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence in January 2002 and May 2005, as 
well as in April and July 2007.  In those letters, VA 
informed the veteran that, in order to substantiate a claim 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  The veteran was 
additionally informed that, in order to prevail on a claim 
for an increased rating, he must show that his service-
connected disability increased in severity.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it had a duty to obtain any records held by any federal 
agency.  It also informed him that on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA and private inpatient and outpatient 
treatment records, and VA examination reports.  The veteran 
has also appeared at a hearing at the RO in August 2003.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for peripheral neuropathy of the left leg 
is denied.

An increased (compensable) evaluation for the residuals of 
fracture of the right second toe is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
increased (compensable) evaluation for the service-connected 
residuals of fracture of the left fifth toe.  In pertinent 
part, it is contended that current manifestations of the 
veteran's service-connected left fifth toe disability are 
more severe than now evaluated, and productive of a greater 
degree of impairment than is reflected by the noncompensable 
evaluation presently assigned.

The Board notes that, at the time of the aforementioned 
remand in March 2007, it was requested that the veteran be 
given an appropriate VA examination or examinations in order 
to more accurately determine the current severity of his 
service-connected residuals or fracture of the left fifth 
toe.  Following that examination, the RO was to have 
reevaluated the veteran's claim for an increased rating, and 
if that claim remained denied, furnish the veteran and his 
representative with a Supplemental Statement of the Case 
(SSOC) detailing the various aspects of that readjudication.

A review of the records shows that, in April 2007, the 
veteran was, in fact, afforded the requested VA examination.  
However, while in July 2007, an SSOC was issued, that SSOC 
made no mention whatsoever of the veteran's claim for 
increase for the service-connected residuals of fracture of 
his left fifth toe.  

The Board notes that, pursuant to past holdings of the Court, 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Under the circumstances, the 
Board is of the opinion that the issue of entitlement to a 
compensable evaluation for the service-connected residuals of 
fracture of the left fifth toe must once again be remanded to 
the RO to afford the veteran full due process under the law.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2007, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims folder.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The RO/AMC should then review the 
veteran's claim for an increased 
evaluation for the service-connected 
residuals of fracture of the left fifth 
toe.  Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in July 2007.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


